Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-12-00786-CV

                                        IN RE Melissa SUTTON

                                   Original Mandamus Proceedings 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: December 5, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 21, 2012, relator Melissa Sutton filed a petition for writ of mandamus,

complaining of the trial court’s November 8, 2012 order appointing a receiver. However,

mandamus relief is only available to correct a clear abuse of discretion for which the relator has

no adequate remedy at law. See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135 (Tex.

2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding).      Texas Civil Practice and Remedies Code section 51.014(a)(1) permits an

interlocutory appeal from an order that appoints a receiver. See TEX. CIV. PRAC. & REM. CODE

§ 51.014(a)(1); TEX. R. APP. P. 26.1 (in an accelerated appeal, the notice of appeal must be filed

within 20 days after the judgment or order is signed). Therefore, we conclude relator has failed


1
 This proceeding arises out of Cause No. 11-05-00128, styled Patricia Angell v. Melissa Sutton, pending in the
218th Judicial District Court, Karnes County, Texas, the Honorable Stella Saxon presiding.
                                                                            04-12-00786-CV


to establish she lacks an adequate remedy by appeal. Accordingly, the petition for writ of

mandamus is DENIED. TEX. R. APP. P. 52.8(a).

                                                 PER CURIAM




                                           -2-